DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
After further consideration, Examiner withdraws the election of species requirement, and thus Applicant’s arguments directed thereto are considered moot. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin (US20180340746) in view of Sasaki (JP04187990).
Regarding claim 1, teaches a heat exchanger (Fig. 1-16) comprising: first flat tubes (21 or 22) having a first longitudinal end (end adjacent 11 or 12) received in associated first openings of a first collector (11 or 12) and an opposite second longitudinal end (end adjacent connection portion 23) with associated second openings (openings to 23), second flat tubes (other one of 21 or 22) having a first longitudinal end (end adjacent 11 or 12) received in associated third openings of a third collector (other one of 11 or 12), wherein only the first flat tubes (Fig. 1-4) or both the first flat tubes and the second flat tubes (Fig. 5-16)  have a bent or angled end region (24 and/or 25), wherein the second flat tubes have a second longitudinal end opposite the first longitudinal end (end adjacent connection portion 23) with associated fourth openings (openings to 23), and wherein the second and fourth openings are arranged spaced apart from one another with heat transfer fins (30) in-between.
Jin does not teach the first flat tubes having a first longitudinal end received in associated first openings of a first collector and an opposite second longitudinal end in associated second openings of a second collector, wherein the second flat tubes have a second longitudinal end opposite the first longitudinal end received in associated fourth openings of the second collector, as Jin teaches connecting portions 23 to provide a return means for the tubes.  
Sasaki teaches (Fig. 5) the first flat tubes (3 on right side) having a first longitudinal end received in associated first openings of a first collector (2) and an opposite second longitudinal end in associated second openings of a second collector (9), wherein the second flat tubes (3 on left side) have a second longitudinal end opposite the first longitudinal end received in associated fourth openings of the second collector (9), in order to improve heat transfer (Page 3), and Sasaki further teaches connecting, bent portions 70 (Fig. 6-7) and an intermediate header 9 (Fig. 5) are functional equivalents suitable for such a heat exchanger (Fig. 3). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Jin to include the intermediate header of Sasaki, in order to improve heat transfer (Page 3), or in the alternative, as it has been held obvious to provide a simple substitution of one known element for another to obtain predictable results (see MPEP 2143). In the instant case, Sasaki explicitly teaches wherein both connecting, bent portions 70 (Fig. 6-7) and an intermediate header 9 are functional equivalents suitable for such a heat exchanger (Fig. 3). 
	Regarding claim 2, Jin as modified teaches the limitations of claim 1, and Jin further teaches the first flat tubes (21 or 22) and second flat tubes (other one of 21 or 22) are arranged alternating.
	Regarding claim 5, Jin as modified teaches the limitations of claim 1, and Jin as modified further teaches at least one of the first collector (11 or 12 - Jin), the second collector (9 - Sasaki) and the third collector (other one of 11 or 12 - Jin) has a circular cross section.
Regarding claim 6, Jin as modified teaches the limitations of claim 1, and Jin is silent to  at least one of the first collector, the second collector, the third collector, the first flat tubes, or the second flat tubes is formed from aluminium.
Sasaki further teaches at least one of the first collector (6), the second collector (9), the third collector (13), the first flat tubes (3), or the second flat tubes (10) is formed from aluminium (tube…extruded aluminum… headers…aluminum pipe material – Page 2).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Jin to include the aluminum material of Sasaki, as aluminum is a highly thermally conductive material suitable for use in such heat exchangers. 
Regarding claim 7, Jin as modified teaches the limitations of claim 1, and Jin as modified further teaches (in Fig. 3) the first collector (12 of Jin) is arranged closer to the second collector (see location of 23 of Jin, modified with the intermediate header 9 of Sasaki) than to the third collector (11 of Jin).
Regarding claim 8, Jin as modified teaches the limitations of claim 1, and Jin as modified further teaches (in Fig. 3) the second collector (see location of 23 of Jin, modified with the intermediate header 9 of Sasaki) is arranged closer to the first collector (12) than to the third collector (11).
Regarding claim 9, Jin as modified further teaches a thermal circuit (see ¶[0062]), forming a coolant circuit or a refrigerant circuit of an air conditioning or refrigeration system for a refrigerated trailer of a motor vehicle, the thermal circuit comprising the heat exchanger (1) according to claim 1 .
Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin (US20180340746) in view of Sasaki (JP04187990) and Gupte (US20190368819).
Regarding claim 3-4, Jin as modified teaches the limitations of claim 1, and Jin further teaches the height of the heat exchanger may be adjusted to achieve the required amount of heat exchange (¶[0063], however, is silent to a height of the bent or angled end region of the first flat tubes or of both flat tubes maximally amounts to half/20% of a total height of the first flat tubes or of both flat tubes.
Gupte teaches the height of the bent or angled end region of the first flat tubes or of both flat tubes maximally amounts to a fraction of a total height of the first flat tubes or of both flat tubes, and that the fraction is adjustable. (see Fig. 16, with angle 250/256 adjustable from 10 to 170 degrees, and the respective lengths in the direction 156 of 130 & bent portion of 132, ¶[0058]).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Jin to provide a height of the bent or angled end region of the first flat tubes or of both flat tubes maximally amounts to half/20% of a total height of the first flat tubes or of both flat tubes, in light of the teachings, above, as it has been held obvious to try when choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.  In the instant case, when choosing from the finite lengths for required heat exchange as taught by Jin, and finite angles as taught by Gupte, the claimed range is rendered obvious.  Examiner notes the resulting heat exchanger would function as intended with a reasonable expectation of success, and as evidenced by the teachings of Jin and Gupte, the adjusting of such lengths/angles are not particularly unpredictable in the art.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S RUPPERT whose telephone number is (571)272-9911. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC S RUPPERT/Primary Examiner, Art Unit 3763